Opinion by
William W. Pobteb, J.,
The libellant married the respondent on September 7,1897. The application is for a decree of nullifieation of the marriage under the provisions of the act of April 14,1859, on the ground that the respondent had a husband living at the time of the marriage to the present libellant. The respondent married one, William Lake, on August 14,1884. Believing Lake to be dead, she so represented the fact to the present libellant before marriage. She now says that she made no positive assertion of his death, but only that she believed him to be dead. In May, 1899, the libellant learned that Lake was still living. He thereupon brought this proceeding.
The respondent in defense alleges that when she was married to Lake, he had a wife or wives living. She claims that by reason thereof, her marriage to him was wholly void, and that, therefore, her marriage to the present libellant was legal. She further avers that Lake was convicted of bigamy in 1885, and by reason of this conviction his marriage to the respondent was rendered void, under the provisions of the act of March 31, 1860.
The question for decision, therefore, is whether in the eye of the law the respondent had a husband living at the time she *553married the libellant. The act of 1859 provides a method by which a judicial record may be obtained, formally declaring void, marriages which by the law are void and recited by the act itself to be void. It is a means furnished by the legislature for rendering fadts and their effect judicially certain. It is in the nature of a proceeding in divorce. It is in aid of the party injured, and its beneficial provisions should be invoked and carried out by the persons so unfortunately situated as to be in need of its aid. We cannot concede, however, that a marriage void by reason of bigamy on the part of one of the parties is any the less void because proceedings were not brought under the act of 1859 to declare the marriage void. The marriage of the respondent with William Lake was absolutely void. She was thus free to marry the present libellant, who is not entitled to a decree of nullification of his marriage under the provisions of the act of April 14, 1859, inasmuch as the respondent had no lawful husband living at the time of her intermarriage with the libellant. There are happily but few cases in the reports of this commonwealth, in which the principle involved has been discussed. There are authorities, however, which we believe justify the conclusion reached: Kenley v. Kenley, 2 Yeates, 207; Heffner v. Heffner, 23 Pa. 104; Thomas v. Thomas, 124 Pa. 646.
Taking this view of the case, we need not discuss the effect of the conviction of Lake of bigamy, nor the argument skilfully presented by counsel for the appellant on this branch of the case.
The judgment is affirmed.